DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10, 11, and 20 directed to Group II non-elected without traverse.  Accordingly, claims 10, 11, and 20 have been cancelled.

Allowable Subject Matter
Claims 1, 3-6, 15-16, and 22-31 are allowed.
The claimed limitations "a multi-dimensional seismic sensor array comprising a plurality of seismic sensors arranged in three dimensions in a triangle prism shape along only three streamers, wherein the only three streamers are coupled to at least one support" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Carter (5452266), teaches a marine vessel; a multi-dimensional seismic sensor array comprising a plurality of seismic sensors arranged in three dimensions along streamers, wherein the streamers are coupled to at least one support; and an umbilical cord configured to couple the multi-dimensional seismic sensor array with the hull of the marine vessel, wherein the umbilical cord provides electrical communication between the marine vessel and the multi-dimensional seismic sensor array.  Another prior art, Gibson (4175432) teaches a force coupler disposed between a sub component and the multi-dimensional seismic sensor array , wherein the force decoupler is configured to couple the multi-dimensional seismic sensor array to the marine vessel, wherein the sub component is configured to provide electrical communication between the marine vessel and the multi-dimensional seismic sensor array, wherein the force decoupler, the sub component , and the multi-dimensional 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/           Primary Examiner, Art Unit 3645